Ease +:26-ev-RB7Ee-Bhe BecuMent 426 Fred side Paget ote

UNITED STATES OF AMERICA

Federal Trade Commission
WASHINGTON, D.C, 20586

 

Bureau of Competition
Health Care Division Ten % * pt dae K/sand
May 17, 2021 Yew Chhibet fi anand M,

ett ho Ate hnad YP Prmees
The Honorable Denise Cote Lo i

Daniel Patrick Moynihan United States Courthouse ya lite & fs S

500 Pearl Street, Room 1910

New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (LO) ; Vw
Dear Judge Cote:

‘The Federal Trade Commission respectfully requests permission to file under seal Plaintiffs’
letter motion seeking spoliation sanctions against the Corporate Defendants and the following
supporting exhibits:

e Ex. A (excerpts from Akeel Mithani investigational hearing transcript);

Ex. B (excerpts from Akeel Mithani deposition transcript);

Ex. C (Dec. 15, 2017 Phoenixus AG board of directors meeting minutes);

Ex. D (July 25-Aug. 25, 2017 email chain regarding “QuintilesIMS | Turing Support

Discussion”);

Ex. EF (Aug. 25, 2017 email regarding “Daraprim Data on IMS & Symphony”);

e Ex. F (excerpts from Aug. 8, 2019 phone conversation between Defendant Shkreli and
Mithan1);

e Ex. G (excerpts from Anne Kirby investigational hearing transcript);

e Ex. H (Apr. 4, 2018 email chain regarding “ASD Order”);

e Ex, I (Oct. 31, 2017 email chain regarding “Daraprim Comparator Request -- Aavis
Pharmaceuticals”);

e Ex. K (Feb. 18, 2021 letter from Black to Kaufman);

e Ex.L (Apr. 30, 2021 letter from Mahoney to Black); and

e Ex.M (excerpts from the Corporate Defendants’ interrogatory responses).

The FTC requests that the Court seal all phone numbers and email addresses from Exhibits D, E,
H, L, K, L, and M, as they are sensitive personally identifiable information.

Pursuant to the Court’s orders (ECF 261 & 266), Defendants provided the following proposed
findings to justify their requests to seal or partially seal Exhibits A, B, C, D, F, and G:

e Exs. A, B, D, G. The Corporate Defendants request to seal excerpts that contain or reflect
“commercially sensitive business information, and thus fall within the definition of
‘Confidential Material’ under the Stipulated Protective Order.”

 
Ease 1:28-cy-0B70R-PLE Bocument4ee Pied Getael Page os

e Ex. C. The Corporate Defendants request to seal this document as it “reflects
deliberations of the Phoenixus AG board of directors regarding numerous issues facing
the company and contains extensive commercially sensitive information. The entirety of
the document falls within the definition of ‘Confidential Material’ under the Stipulated
Protective Order.”

e Ex. F. Shkreli and the Corporate Defendants request to file this document “under seal in
its entirety because the purported discussion between Mr. Mithani and Mr. Shkreli relates
to sensitive and confidential business communications between a company executive and
company shareholder. These pages contain confidential commercial and business
information relating to Phoenixus and Vyera that is competitively and commercially
sensitive, has not been released into the public domain, and if it were released into the
public domain, would likely cause significant competitive or commercial harm to
Phoenixus, Vyera and Mr. Shkreli. in addition, this document appears to be a purported
transcript of a recorded communication that has not been authenticated or verified, and
therefore is entitled to protection from public disclosure because it may wrongfully
subject Mr. Shkreli to embarrassment, humiliation or ridicule, thus entitling it to
protection under the Protecttve Order.”

For the same reasons, Plaintiffs also request permission to seal portions of the letter motion
describing the contents of these documents.

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronically filing under seal, Plaintiffs will publicly file our letter and
Exhibits A, B, D, E, G, H, I, K, L, and M with the proposed redactions, slip sheets noting that
Exhibits C and F are filed under seal, and Exhibits J, N, and O (which have no proposed
redactions). On a separate docket entry, Plaintiffs will file under seal the letter and exhibits with
the proposed redactions highlighted.

Sincerely,

fs/ Markus H, Meier
Assistant Director

 
